Judgment, in so far as appealed from, affirmed, with costs to plaintiff against defendant Joseph Holme, Inc. No opinion. Young, Scudder and Tompkins, JJ., concur; Kapper, J., dissents upon the ground that the operation of the elevator was not the proximate cause of the accident; Lazansky, P. J., dissents upon the ground stated by Kapper, J., and upon the further ground that at the time of the accident the hoisting apparatus was not in the control of appellant Joseph Holme, Inc., and Milne was not in its employment.